EXHIBIT 10.1


MASTER PURCHASE AND SUPPLY AGREEMENT
 
This MASTER PURCHASE AND SUPPLY AGREEMENT (“Agreement”) is made as of October
31, 2009, between and among The Hong Kong Winalite Group Limited, a Hong Kong
company (“Winalite”); and Shen Zhen Xian Sheng Science and Technology
Development Co., Ltd., a company organized and existing under the laws of the
People’s Republic of China (“Manufacturer”). Each of the foregoing is referred
to as a “Party” and together as the “Parties”. Capitalized terms not otherwise
defined have the meanings assigned to them in Exhibit A to this Agreement.


RECITALS
 
A.
Manufacturer holds the rights to certain patented technology used in the
manufacture of the products identified on Exhibit B (the “Products”).
   
B.
Winalite has been organized to centralize and coordinate the marketing, sale and
distribution of branded products, including those previously manufactured and/or
distributed by third parties using the name “Winalite;” accordingly, the
ownership and rights to that name and brand are also being consolidated within
Winalite.
   
C.
Winalite desires to purchase Products from Manufacturer, and Manufacturer
desires to sell Products to Winalite for resale and distribution worldwide,
pursuant to the terms and conditions set forth in this Agreement.

 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged by the Parties, the Parties agree as
follows:
 
AGREEMENT
 
1.
Purchase Orders.
       
(a)
Winalite will order Products from Manufacturer on Winalite’s standard purchase
order form (each, a “Purchase Order”).  Each Purchase Order will be deemed
accepted by Manufacturer unless specifically rejected in writing by Manufacturer
within five (5) days of the date of the Purchase Order.
       
(b)
Each Purchase Order delivered to Manufacturer under this Agreement will be
deemed a part of and/or incorporated into this Agreement, provided, however,
that the only binding terms of
 


 
1

--------------------------------------------------------------------------------

 



 

         
such Purchase Order will be the specific terms identifying the Products ordered,
the quantity, delivery schedule, delivery method, destination and FOB/CIF
designation. The Parties expressly agree that all other provisions of Buyer’s
Purchase Orders or Manufacturer’s order acknowledgement are void, it being the
express intent of the Parties that this Agreement governs the general terms of
sale.
       
(c)
All Purchase Orders will be delivered to Manufacturer by facsimile, e-mail or
international courier.
       
(d)
The form and content of the Purchase Orders, including any terms and conditions
appearing on or attached to the Purchase Orders, will be determined in the sole
discretion of Winalite; provided, however, that Manufacturer will have five (5)
days from receipt of any Purchase Order to object in writing to any change to
the commercial terms thereof, as compared to the immediately preceding Purchase
Order accepted or deemed accepted by Manufacturer. If Manufacturer so objects,
the Purchase Order will be deemed canceled. If Manufacturer does not so object,
the Purchase Order will be deemed accepted.
   
2.
Prices.
       
(a)
The prices (the “Prices”) for the Products are set forth on Exhibit C, which may
be amended from time to time by written agreement of the Parties. No amendment
of the Prices will be effective for a period of ninety (90) days after agreement
thereon by the Parties.
       
(b)
The Prices include all charges such as for packaging, packing, customs duties
imposed before passage of title, and all taxes except sales, use and other such
taxes imposed upon the sale or transfer of Products for which Winalite may be
responsible under applicable law.
   
3.
Delivery.
       
(a)
Time and rate of delivery are of the essence of all purchases made under this
Agreement. The minimum agreed period between Winalite’s delivery of a Purchase
Order and the scheduled delivery date (“Leadtime”) will be no less than thirty
(30) days unless a longer period is stated in the Purchase Order or a shorter
period is agreed to in writing between the Parties.
       
(b)
Deliveries will state in the applicable Purchase Order. Winalite may within ten
10 days prior to the scheduled delivery date require Product to be drop-shipped
to its distributors located outside of Hong Kong. Unless otherwise agreed, the
shipping charges will be borne by the Manufacturer.


 
2

--------------------------------------------------------------------------------

 



 

 
(c)
If Manufacturer delivers Products more than ten (10) days in advance of the
scheduled delivery date, Winalite, after notice to Manufacturer, may either (i)
return such Products, at the Manufacturer’s costs and expense, for subsequent
delivery on the original scheduled delivery date or (ii) retain such Products
and postpone payment until it would have been due if Manufacturer had delivered
the Products as scheduled. If Manufacturer is more than fifteen (15) days late
in meeting a scheduled delivery date (a “Late Delivery”), then Winalite may
require that Manufacturer ship the Products via a premium means at
Manufacturer’s expense. Manufacturer will not be responsible for delays or
defects in delivery resulting from unforeseen, superseding circumstances,
including delays of carriers.
       
(d)
The following delivery-related terms have the meaning set forth below:
         
(i)
For C.I.F., “Shipment Date” means the date on which the Products are delivered
on board the common carrier in   (or such other port as Manufacturer may ship
Products from in the future). For F.O.B., “Shipment Date” means the date on
which the Products are delivered to Winalite’s common carrier in   (or such
other port as Manufacturer may ship Products from in the future).
           
(ii)
“Delivery” will have occurred on the Shipment Date.
           
(iii)
When Products are delivered to or on board the common carrier after the
originally scheduled delivery date with the delay caused by Winalite, the
delivery will be deemed timely.
           
(iv)
When Products are delivered otherwise but in compliance with this Agreement or
any other written agreement of the Parties, the delivery will be timely.



 
4.
Payment and Terms.
       
(a)
All purchases of Product will be on open account. Payment terms will be ninety
(90) days net upon invoice by Manufacturer, unless otherwise specified in the
applicable Purchase Order. Any amounts owed to Winalite due to permitted
rejections of Product or agreed discrepancies on paid invoices will be, at
Winalite’s option, fully credited against future invoices payable to
Manufacturer, or paid by Manufacturer within thirty (30) days from
Manufacturer’s receipt of a debit memo or other written request for payment by
Winalite.
   
5.
Quality, Inspection and Acceptance.

 
 

 

 
3

--------------------------------------------------------------------------------

 

 
 

 

 
(a)
All Products will conform to the specifications attached as Exhibit D, as they
may be amended from time to time by written agreement of the Parties (the
“Specifications”).
       
(b)
Without limitation, the Specifications may include product marking and labeling,
including country-of-origin marking, product inserts and other similar
requirements for the Products.
       
(c)
Winalite may perform source inspection and process control audits at
Manufacturer’s facilities at any time during normal business hours, but this
does not relieve Manufacturer of its obligation to deliver conforming Products
or waive Winalite’s right to reject non-conforming Products.
       
(d)
Winalite may reject non-conforming Products at any time within ninety (90) days
after Delivery.
       
(e)
Products will be deemed non-conforming if they fail to comply with the
applicable Specifications. Winalite may within ninety (90) days after Delivery
return non-conforming shipments of Product to Manufacturer for replacement, with
Manufacturer bearing all costs and risk of loss including, without limitation,
additional shipping expenses. Winalite will not be required to obtain
Manufacturer’s advance consent for any returns of non-conforming Products.
Manufacturer will replace all such Products and ship the replacement Products to
Winalite (or at Winalite’s instructions) within fifteen (15) days of receipt by
Manufacturer of the defective Products.
   
6.
Winalite Brand.
     
Manufacturer hereby transfers to Winalite all right, title and interest it may
have in and to the word “Winalite,” including without limitation any trademark,
trade name, or copyright to that word and any representation or design
incorporating that word (collectively, the “Winalite Brand”). Winalite hereby
grants to Manufacturer during the Term of this Agreement a royalty-free license
to use the Winalite Brand only in connection with the manufacturing and sale to
Winalite of the Products. Manufacturer will not use the Winalite Brand in
connection with the manufacturing of any products or items for sale to any
Person other than Winalite without the advance written approval of Winalite.
Should Manufacturer acquire any rights in the Winalite Brand, whether by
operation of law or otherwise, Manufacturer will, at the cost and expense of
Winalite, immediately, upon the request of Winalite, irrevocably unconditionally
and effectively, assign such rights to Winalite.  Manufacturer hereby
acknowledges, declares and agrees that it has no rights, and/or interest, of
whatsoever nature in Winalite Brand save for the licenses granted to it by
Winalite pursuant to the provisions of this Agreement.  Manufacturer hereby,
irrevocably and unconditionally, waives, in favor of Winalite, any such rights
which it may



 

 
4

--------------------------------------------------------------------------------

 



 

 
acquire, whether by operation of law or otherwise.  The provisions of this
clause will remain in full force and effect notwithstanding the expiration or
earlier termination of this Agreement.
   
7.
License Grant.
     
Manufacturer grants to Winalite a world-wide, royalty-free license during the
Term of this Agreement to use any patents, copyrights, trademarks, trade names
or other intellectual property which is owned or to which Manufacturer has
rights, solely for the purposes of marketing, selling and distributing the
Products.
   
8.
Exclusivity.
     
With the exception of the market in People’s Republic of China, manufacturer
will manufacture the Products exclusively for Winalite and, unless approved in
advance in writing by Winalite, will not manufacture or sell the Products, any
functionally equivalent products, or any products employing or incorporating any
patented or proprietary technology used in the production of the Products to any
other Person.

 
 

 
9.
Warranties; Intellectual Property Indemnification.
       
(a)
Manufacturer warrants for three (3) years from the shipment date that all
Products will be free from defects in material, workmanship and design which
adversely affect the performance of the Products, and will comply with all
applicable health and safety, and consumer protection, laws and regulations. The
warranties will survive any inspection, delivery payment or termination of this
Agreement.
       
(b)
Manufacturer warrants that it has the right to manufacture and convey the
Products to Winalite and that the Products when shipped will be free of all
liens and encumbrances.
       
(c)
Manufacturer warrants to Winalite that it has all intellectual property and
other rights necessary to manufacture and sell the Products to Winalite, and
that the design, manufacture, marketing and sale of the Products does not and
will not infringe the intellectual property rights of any other Person.
       
(d)
Manufacturer will defend, at its expense, any claims against Winalite alleging
that the Products, or any part thereof, infringe any patent, copyright,
trademark, trade secret, mask work or other intellectual property interests in
any country and will pay all costs and damages awarded, if Manufacturer is
notified promptly in writing of such claim. If an injunction against Winalite’s
or Winalite’s customer’s or distributor’s use, sale, lease, license or other


 
5

--------------------------------------------------------------------------------

 



 

   
distribution of Products or any part thereof results from such a claim (or if
Winalite reasonably believes such a claim is likely), Manufacturer will, at its
expense (and in addition to Manufacturer’s other obligations hereunder) and as
Winalite requests, use its best efforts to (i) obtain for Winalite and its
customers and distributors the right to continue using, selling, leasing,
licensing or otherwise distributing the Products, or (ii) replace or modify the
Products so that they become non-infringing but functionally equivalent.
   
10.
Compliance with Laws.
     
Each Party will at all times and at its own expense (a) strictly comply with all
applicable laws, rules, regulations and governmental orders, now or hereafter in
effect, relating to its performance of this Agreement, (b) pay all fees and
other charges required by such laws, rules, regulations and orders, and (c)
maintain in full force and effect all licenses, permits, authorizations,
registrations and qualifications from all applicable governmental departments
and agencies to the extent necessary to perform its obligations hereunder.
   
11.
Representations and Warranties.
     
Each Party represents and warrants to the other, as to itself and not as to the
other, as follows:
       
(a)
It is a company duly organized under the laws of the country identified in its
address on the signature page of this Agreement and has all requisite corporate
power and authority to enter into, deliver and perform its obligations under
this Agreement. When duly executed and delivered by it, this Agreement will
constitute an obligation which is valid, binding on and enforceable against it.
       
(b)
All corporate action necessary to execute, deliver and perform its obligations
under this Agreement has been duly taken.
       
(c)
It has all necessary business and other governmental licenses, permits and
authorizations to permit it to perform its obligations under this Agreement.
   
12.
Confidential Information.
     
Notwithstanding any other provision of this Agreement, the Parties agree to
maintain in confidence, and not to disclose to other Person, either during the
Term of this Agreement or during a period of five (5) years thereafter, any and
all Confidential Information furnished by a Party (the “Disclosing Party”) to
the other Party (the “Receiving Party”). “Confidential Information” means and
includes any information of any nature except for information (i) which at the
time of disclosure is, or subsequently


 
6

--------------------------------------------------------------------------------

 



 

 
becomes, part of the public domain through no fault of the Receiving Party, (ii)
which at the time of disclosure, is already known to the Receiving Party and the
Receiving Party can prove such prior knowledge, or (iii) which is subsequently
disclosed on a non-confidential basis to the Receiving Party by a third Party
whose receipt and disclosure does not constitute a violation of any
confidentiality obligation to the Disclosing Party. Confidential Information may
include, but will not be limited to, processes, compilations of information,
records, specifications, cost and pricing information, customer lists, catalogs,
booklets, technical advertising and selling data, samples, and the fact of the
Disclosing Party’s intent to manufacture, market, sell or distribute any new
product, and except for information which is public or general industry
knowledge, all information furnished by the Disclosing Party to the Receiving
Party will be considered to be Confidential Information, whether or not
specifically so designated. The Receiving Party will take all reasonable steps
to protect the Confidential Information from unauthorized disclosure, including,
but not limited to, informing its employees in writing of the confidential
nature of the information and binding those employees to maintain the
confidentiality of the information to the same extent as provided herein. The
Receiving Party further agrees not to use any Confidential Information in any
way, directly or indirectly, except as required in the course of the performance
of the terms of this Agreement and approved in writing and in advance by the
Disclosing Party.
     
13.
Term and Termination.
         
(a)
The term of this Agreement (the “Term”) will commence on the date first set
forth above and continue until terminated in accordance with this Section ‎13.
       
(b)
This Agreement will terminate:
           
(i)
upon six (6) months advance notice by either Party, by written notice delivered
to the non-terminating Party specifying the effective date of such termination;
           
(ii)
immediately by written notice of a Party (1) upon the material breach by any
other Party of that Party’s obligations hereunder and the failure of such Party
to cure such breach within thirty (30) working days after written notice from
the non-breaching Party; or (2) upon the filing of a voluntary or involuntary
petition in bankruptcy by another Party or of which such other Party is the
subject, or the insolvency of the other, or the commencement of any proceedings
placing the other in receivership, or of any assignment by the other for the
benefit of creditors.
       
(c)
Consequences of Termination.


 
7

--------------------------------------------------------------------------------

 

 

 
On the effective date of any termination of this Agreement, (i) all licenses and
grants of intellectual property, including those set forth in Sections ‎6 and
‎7, will terminate immediately except as necessary to permit the sale of
remaining inventory of Product as contemplated by this Section‎13(c); (ii) at
the option of the Disclosing Party, the Receiving Party will return or destroy
all Intellectual Property of the Disclosing Party having tangible form in its
possession, custody, or control; (iii) Winalite and any of its customers and/or
distributors may continue to market, sell and distribute such Products as may
already have been Delivered; (iv) all amounts due or payable from either Party
to the other will continue to be due and payable despite such termination.
Expiry or termination of this Agreement in accordance with its terms will not
give either party the right to claim any damages or compensation, indemnity or
reimbursement whatsoever from the other by reason of such expiry or termination
(including, but not limited to, any claims in respect of present or prospective
loss of profits or distribution rights, or any similar loss or for expenditures,
investments, commitments or otherwise), but  such expiry or termination will be
without prejudice to any rights or remedies available to, or any obligations or
liabilities accrued to, either party at the effective date of termination.
     
(d)
Survival.   In the event of termination of this Agreement for any reason
whatsoever, Section ‎9 (Warranties), Section ‎12 (Confidential Information), and
Section ‎13(c) (Consequences of Termination) hereof will survive for as long as
necessary to effectuate their purposes and will bind the Parties and their
representatives, successors and assigns.
     
14.
Dispute Resolution.
       
(a)
Friendly Negotiations.   The parties will attempt in the first instance to
resolve all disputes arising out of or relating to this Agreement (“Disputes”)
through friendly consultations.
       
(b)
Commencement of Arbitration.   If no mutually acceptable settlement of the
Dispute is made within sixty (60) days from the commencement of the settlement
negotiation or if any Party refuses to engage in any settlement negotiation, any
Party may submit the Dispute for arbitration.
       
(c)
Arbitration.   If a Dispute is not resolved by consultations within sixty (60)
days after one Party has served written notice on the other Party for the
commencement of such consultations, then such Dispute will be finally settled
and determined by arbitration in Hong Kong under the Arbitration Rules of the
United Nations Commission on International Trade Law by arbitrators appointed in
accordance with such Rules. The arbitration and appointing authority will be the
Hong Kong International Arbitration Centre (“HKIAC”). The arbitration will be


 
8

--------------------------------------------------------------------------------

 

 
 

 

 
conducted by a panel of three arbitrators, one chosen by Winalite, one chosen by
Manufacturer, and the third by agreement of the Parties; failing agreement
within thirty (30) days of commencement of the arbitration proceeding, the HKIAC
will appoint the third arbitrator. The proceedings will be confidential and
conducted in English. The arbitral tribunal will have the authority to grant any
equitable and legal remedies that would be available in any judicial proceeding
instituted to resolve a disputed matter, and its award will be final and binding
on the parties. The arbitral tribunal will determine how the parties will bear
the costs of the arbitration. Notwithstanding the foregoing, each Party will
have the right at any time to immediately seek injunctive relief, an award of
specific performance or any other equitable relief against the other Party in
any court or other tribunal of competent jurisdiction. During the pendency of
any arbitration or other proceeding relating to a Dispute between the parties,
the parties will continue to exercise their remaining respective rights and
fulfill their remaining respective obligations under this Agreement, except with
regard to the matters under dispute.
   
15.
Miscellaneous.
     
(a)
No Partnership.  This Agreement does not establish either Party as an agent,
partner, joint venturer, employee, servant, or legal representative of the other
for any purpose whatsoever, and neither has the right to bind the other in any
way.
       
(b)
Further Assurances.   Each Party will execute and/or cause to be delivered to
each other Party such instruments and other documents, and will take such other
actions, as such other Party may reasonably request for the purpose of carrying
out or evidencing any of the transactions contemplated by this Agreement.
       
(c)
Fees and Expenses.   Each Party will bear its own fees and expenses incurred in
connection with the negotiation, execution and performance of its obligations
under this Agreement and any other agreements relating hereto.
       
(d)
Payment of Applicable Taxes.  Manufacturer will bear the cost of, and will pay,
all local taxes, stamp taxes, government charges, registration fees, or any
other sums required to be paid in connection with this Agreement, the purchase
and sale of Products, its performance under this Agreement, or any right to use
any Intellectual Property granted hereunder.
       
(e)
Notices.   Any notice or other communication required or permitted to be
delivered to any Party will be in writing and will be deemed properly delivered,
given and received upon dispatch by hand, registered mail, courier or express
delivery service with receipt confirmed by



 

 
9

--------------------------------------------------------------------------------

 



 

   
signature of the addressee, to the address set forth beneath the name of such
Party below (or to such other address as such Party may specify in a written
notice given to the other Parties):



 

 
If to Winalite:
 
The Hong Kong Winalite Group Ltd.
Rm1204-1206, Wai Fung Plaza, 664 Nathan Road, Mongkok, KL, Hong Kong
Fax:  +85 20 23883936
 
 
With Copies to:
 
Jun He Law Offices, Shanghai Office
Shanghai Kerry Center, 32nd Floor, 1515 Nanjing Road West, Shanghai 200040, P.R.
China
Attn: Mr. Chunyang Shao
 
 
If to Manufacturer:
 
深圳先声科技发展有限公司
深圳市福田区深南大道4009号投资大厦2楼02-A区
抄送：陈怀德
Fax：+0086-0755 82912511
 
 
With Copies to:
Jun He Law Offices, Shanghai Office
Shanghai Kerry Center, 32nd Floor, 1515 Nanjing Road West, Shanghai 200040, P.R.
China
Attn: Mr. Chunyang Shao



 

 
(f)
Publicity.   No press release, publicity, disclosure or notice to any Person
concerning any of the transactions contemplated by this Agreement will be
issued, given, made or otherwise disseminated by Manufacturer at any time
without the prior written approval of Winalite.
       
(g)
Headings, Gender and Usage.   The headings contained in this Agreement are for
convenience of reference only, and will not be deemed to be a part of this
Agreement and will not be referred to in connection with the construction or
interpretation of this Agreement. For purposes of this Agreement: (i) the words
“include” and “including” will be taken to include the words, “without
limitation;” and (ii) whenever the context requires, the singular number will
include the plural, and vice versa; and each of the masculine, feminine and
neuter genders will refer to the others.
       
(h)
Governing Law and Language.   This Agreement, including all matters of
construction, validity and performance, will in all respects be governed by, and
construed in accordance with, the laws of Hong Kong, S.A.R. (without giving
effect to principles relating to conflict of laws).  This Agreement is written
in English and the English language will govern any interpretation of this
Agreement.


 
10

--------------------------------------------------------------------------------

 



 

 
(i)
Successors and Assigns; Parties in Interest.   Except as otherwise expressly
provided herein, the provisions of this Agreement will inure to the benefit of,
and be binding upon, the successors, permitted assigns, heirs, executors and
administrators of the Parties.
       
(j)
Assignments, Successors, and No Third-Party Rights.   Manufacturer may not
assign any of its rights or delegate any of its obligations under this Agreement
without the written consent of Winalite. Without the prior written consent of
Manufacturer, Winalite may only assign its rights or delegate its obligations
under this Agreement to an affiliate controlled by, or under common control
with, Winalite. No Person not a Party to this Agreement or a permitted assignee
has any rights under this Agreement.
       
(k)
Amendments.   This Agreement may not be amended, modified, altered or
supplemented other than in a writing duly executed and delivered on behalf of
all Parties.
       
(l)
Interpretation.  Each Party acknowledges that it has participated in the
drafting of this Agreement, and any applicable rule of construction to the
effect that ambiguities are to be resolved against the drafting party will not
be applied in connection with the construction or interpretation of this
Agreement.
       
(m)
Severability.   In case any provision of the Agreement will be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions will not in any way be affected or impaired thereby.
       
(n)
Waiver.   No failure or delay by any Party to exercise any right, power or
remedy under this Agreement will operate as a waiver of any such right, power or
remedy.
       
(o)
Entire Agreement.   The Agreement sets forth the entire understanding of the
Parties relating to the subject matter hereof and supersedes all prior
agreements and understandings, written or oral, among or between any of the
Parties relating to the subject matter hereof.
       
(p)
Counterparts. This Agreement may be executed in any number of counterparts. When
each Party has signed and delivered to all other Parties at least one such
counterpart, each of the counterparts will constitute one and the same
instrument.



 


 


 
 
[Remainder of Page Intentionally Left Blank]
 
 


 

 
11

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the Parties have executed this Master Purchase and Supply
Agreement as of the date first above written.
 
“Winalite”
 
The Hong Kong Winalite Group, Ltd.
 
 
By:    /s/ Jingjun Hu                                           
 
Print name and title:
Hu Jing Jun
Chairman
 
Address:
Rm1204-06, Wai Fung Plaza, 664 Nathan Road
Mongkok, KL, Hong Kong
 
“Manufacturer”
 
Shen Zhen Xian Sheng Science and Technology
Development Co., Ltd.
 
By:   /s/ 陈怀德
 
Print name and title:
陈怀德
法人
 
Address:
深圳市福田区深南大道4009号
投资大厦2楼02-A区
 



 

 
12

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Definitions
 


 
As used in this Master Purchase and Supply Agreement, the following capitalized
terms have the meanings assigned to them in this Exhibit A:
 
“Confidential Information”
is defined in Section ‎12.
   
“Delivery”
is defined in Section ‎3(d)(ii).
   
“Disclosing Party”
is defined in Section ‎12.
   
“Disputes”
is defined in Section ‎14(a).
   
“HKIAC”
is defined in Section ‎14(c).
   
“Late Delivery”
is defined in Section ‎3(b).
   
“Leadtime”
is defined in Section ‎3(a).
   
“Manufacturer”
is defined in the first paragraph of this Agreement.
   
“Party” and “Parties”
are defined in the first paragraph of this Agreement.
   
“Person”
means an individual, a corporation, a partnership, an association, a trust or
other entity or organization, including a government or political subdivision or
an agency or instrumentality thereof.
   
“Prices”
is defined in Section ‎2(a).
   
“Products”
is defined in Recital A.
   
“Purchase Order”
is defined in Section ‎1(a).
   
“Receiving Party”
is defined in Section ‎12.
   
“Shipment Date”
is defined in Section ‎3(d)(i).
   
“Specifications”
is defined in Section ‎5(a).
   
“Term”
is defined in Section ‎13.
   
“Winalite Brand Winalite”
is defined in Section ‎6.
   
“Winalite”
is defined in the first paragraph of this Agreement.



 

 

--------------------------------------------------------------------------------

 
 
 


EXHIBIT B (附件 B) - Product （产品）
                     
序号
英文名称
单位
中文名称
单位
1
LOVE MOON Anion Sanitary Napkin
set
月月愛負離子衛生巾套裝
套
2
LOVE MOON Anion Full Pantiliner
set
月月愛負離子全護墊套裝
套
3
Demo Kit
pcs
縯示箱
個
4
Show Cup(Soft)
pcs
縯示杯（軟質）
個
5
Show Paper
pcs
縯示紙
張
6
Injector
pcs
註射器
支
7
Winalite Logo
pcs
月朗徽章
個
8
Distributor Hand-book
pcs
經銷商手冊
本
9
Products Manual
pcs
産品畫冊
本
10
Winalite International OPP Handbook
pcs
月朗國際OPP手冊
本
11
Winalite International Opening Special
pcs
月朗國際開業特刊
本
12
Products Leaflet
pcs
産品單張
張
13
System Explanation Foldout
pcs
制度講解折頁
張
14
Customer Service Handbook
pcs
客戶服務手冊
本
15
Success Unlimited Basic Training Manual
pcs
長成繫統基礎培訓手冊
本
16
Success Unlimited Success Handbook
pcs
長成繫統成功手冊
本
17
Success Unlimited Handbook of Sincere Words
pcs
長成心語
本
18
Success Unlimited Course Lecture
pcs
長成繫統課程講稿
本
19
Success Unlimited Agenda Manual
pcs
長成繫統會務手冊
本
20
Success Unlimited System Logo
pcs
長成繫統徽標
個
21
Knowledge Economy(Jan.2008)
pcs
《中國直銷》2008年1月
本
22
XinhuaBusiness (Jan 2008)
pcs
2008年1月《新華商》
本
23
Global Business Magazine
pcs
《商天下》
本
24
Spotlights of Winalite
pcs
《聚焦月朗》
本
25
Company Sales Kit(Pink)+System Sales Kit(Blue)
set
公司資料套裝+繫統資料套裝
套
26
Tie
pcs
領帶
條
27
Love Moon Pen
pcs
廣告筆
支
28
Luggage Case(Big)
pcs
拉桿箱（大）
個
29
Hangbag
pcs
手提袋
個
30
Name Cardcase
pcs
名片夾
個
31
Winalite T-Shirt
pcs
T裇
件
32
DVD Set(3 Piece)
pcs
光盤套裝（3隻）
件
33
Charity Handbook and CD
set
慈善手冊+慈善光盤
套
34
Eight Course VCD and CD
set
八大課程VCD+CD
套
35
Hainan Global Leaders United Camp VCD
set
海南領袖團結營VCD
套
36
Traveling Plan VCD
set
旅遊計劃VCD
套
37
Blue Diamond Camp DVD(2 DVD)
set
藍鑽種子營DVD（雙碟裝）
套
38
System Manual
pcs
系統畫冊
本
41
Baby Diaper
set
纸尿裤
套
42
Sample Pack
set
试用装袋（100个/盒）
盒
43
Winmask (50pcs * 1 Box)
Box
负离子口罩
盒
44
Health Card
pcs
健康卡
件
45
2010 Winalite Calendar
pcs
2010年台历
本
46
Charity Film - "Boundless love"
set
《大爱无边》慈善片
套
47
Winalite Quarterly
set
月朗季刊
套
48
Winalite Promotional Film
set
月朗企业宣传片
套
49
Pocket Book - "A princely man cherishes virtue"
set
《君子怀德》口袋书
套
         




 

 

--------------------------------------------------------------------------------

 
 
EXHIBIT C (附件 C) - Price (價格)
           
貨幣:美元 / Currency: USD
序号
英文名称
单位
中文名称
单位
单价
1
LOVE MOON Anion Sanitary Napkin
set
月月愛負離子衛生巾套裝
套
8.57
2
LOVE MOON Anion Full Pantiliner
set
月月愛負離子全護墊套裝
套
8.57
3
Demo Kit
pcs
縯示箱
個
5.00
4
Show Cup(Soft)
pcs
縯示杯（軟質）
個
0.05
5
Show Paper
pcs
縯示紙
張
0.08
6
Injector
pcs
註射器
支
0.30
7
Winalite Logo
pcs
月朗徽章
個
0.05
8
Distributor Hand-book
pcs
經銷商手冊
本
0.80
9
Products Manual
pcs
産品畫冊
本
0.30
10
Winalite International OPP Handbook
pcs
月朗國際OPP手冊
本
1.00
11
Winalite International Opening Special
pcs
月朗國際開業特刊
本
1.00
12
Products Leaflet
pcs
産品單張
張
0.03
13
System Explanation Foldout
pcs
制度講解折頁
張
0.05
14
Customer Service Handbook
pcs
客戶服務手冊
本
0.40
15
Success Unlimited Basic Training Manual
pcs
長成繫統基礎培訓手冊
本
0.50
16
Success Unlimited Success Handbook
pcs
長成繫統成功手冊
本
0.80
17
Success Unlimited Handbook of Sincere Words
pcs
長成心語
本
0.80
18
Success Unlimited Course Lecture
pcs
長成繫統課程講稿
本
0.80
19
Success Unlimited Agenda Manual
pcs
長成繫統會務手冊
本
1.00
20
Success Unlimited System Logo
pcs
長成繫統徽標
個
0.50
21
Knowledge Economy(Jan.2008)
pcs
《中國直銷》2008年1月
本
1.50
22
XinhuaBusiness (Jan 2008)
pcs
2008年1月《新華商》
本
1.50
23
Global Business Magazine
pcs
《商天下》
本
1.50
24
Spotlights of Winalite
pcs
《聚焦月朗》
本
1.50
25
Company Sales Kit(Pink)+System Sales Kit(Blue)
set
公司資料套裝+繫統資料套裝
套
16.00
26
Tie
pcs
領帶
條
8.00
27
Love Moon Pen
pcs
廣告筆
支
0.30
28
Luggage Case(Big)
pcs
拉桿箱（大）
個
40.80
29
Hangbag
pcs
手提袋
個
31.60
30
Name Cardcase
pcs
名片夾
個
4.50
31
Winalite T-Shirt
pcs
T裇
件
8.00
32
DVD Set(3 Piece)
pcs
光盤套裝（3隻）
件
1.20
33
Charity Handbook and CD
set
慈善手冊+慈善光盤
套
1.50
34
Eight Course VCD and CD
set
八大課程VCD+CD
套
8.00
35
Hainan Global Leaders United Camp VCD
set
海南領袖團結營VCD
套
0.50
36
Traveling Plan VCD
set
旅遊計劃VCD
套
0.80
37
Blue Diamond Camp DVD(2 DVD)
set
藍鑽種子營DVD（雙碟裝）
套
1.50
38
System Manual
pcs
系統畫冊
本
1.00
41
Baby Diaper
set
纸尿裤
套
16.32
42
Sample Pack
set
试用装袋（100个/盒）
盒
4.00
43
Winmask (50pcs * 1 Box)
Box
负离子口罩
盒
10.00
44
Health Card
pcs
健康卡
件
15.00
45
2010 Winalite Calendar
pcs
2010年台历
本
2.50
46
Charity Film - "Boundless love"
set
《大爱无边》慈善片
套
1.60
47
Winalite Quarterly
set
月朗季刊
套
2.50
48
Winalite Promotional Film
set
月朗企业宣传片
套
1.60
49
Pocket Book - "A princely man cherishes virtue"
set
《君子怀德》口袋书
套
1.60
           


 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT D (附件 D) - Specifications （规格）
                     
序号
英文名称
Specifications
中文名称
规格
1
LOVE MOON Anion Sanitary Napkin
10box/set
月月愛負離子衛生巾套裝
套
2
LOVE MOON Anion Full Pantiliner
16box/set
月月愛負離子全護墊套裝
套
3
Demo Kit
pcs
縯示箱
個
4
Show Cup(Soft)
pcs
縯示杯（軟質）
個
5
Show Paper
pcs
縯示紙
張
6
Injector
pcs
註射器
支
7
Winalite Logo
pcs
月朗徽章
個
8
Distributor Hand-book
pcs
經銷商手冊
本
9
Products Manual
pcs
産品畫冊
本
10
Winalite International OPP Handbook
pcs
月朗國際OPP手冊
本
11
Winalite International Opening Special
pcs
月朗國際開業特刊
本
12
Products Leaflet
pcs
産品單張
張
13
System Explanation Foldout
pcs
制度講解折頁
張
14
Customer Service Handbook
pcs
客戶服務手冊
本
15
Success Unlimited Basic Training Manual
pcs
長成繫統基礎培訓手冊
本
16
Success Unlimited Success Handbook
pcs
長成繫統成功手冊
本
17
Success Unlimited Handbook of Sincere Words
pcs
長成心語
本
18
Success Unlimited Course Lecture
pcs
長成繫統課程講稿
本
19
Success Unlimited Agenda Manual
pcs
長成繫統會務手冊
本
20
Success Unlimited System Logo
pcs
長成繫統徽標
個
21
Knowledge Economy(Jan.2008)
pcs
《中國直銷》2008年1月
本
22
XinhuaBusiness (Jan 2008)
pcs
2008年1月《新華商》
本
23
Global Business Magazine
pcs
《商天下》
本
24
Spotlights of Winalite
pcs
《聚焦月朗》
本
25
Company Sales Kit(Pink)+System Sales Kit(Blue)
set
公司資料套裝+繫統資料套裝
套
26
Tie
pcs
領帶
條
27
Love Moon Pen
pcs
廣告筆
支
28
Luggage Case(Big)
pcs
拉桿箱（大）
個
29
Hangbag
pcs
手提袋
個
30
Name Cardcase
pcs
名片夾
個
31
Winalite T-Shirt
pcs
T裇
件
32
DVD Set(3 Piece)
pcs
光盤套裝（3隻）
件
33
Charity Handbook and CD
60pcs/set
慈善手冊+慈善光盤
套
34
Eight Course VCD and CD
40pcs/set
八大課程VCD+CD
套
35
Hainan Global Leaders United Camp VCD
700pcs/set
海南領袖團結營VCD
套
36
Traveling Plan VCD
250pcs/set
旅遊計劃VCD
套
37
Blue Diamond Camp DVD(2 DVD)
2 DVD/set
藍鑽種子營DVD（雙碟裝）
套
38
System Manual
pcs
系統畫冊
本
41
Baby Diaper Small size
102pcs/set
纸尿裤 小码
套
41
Baby Diaper Medium size
90pcs/set
纸尿裤 中码
套
41
Baby Diaper Large size
72pcs/set
纸尿裤 大码
套
41
Baby Diaper Extra large size
60pcs/set
纸尿裤 加大码
套
42
Sample Pack
100pcs/set
试用装袋（100个/盒）
100个/盒
43
Winmask (50pcs * 1 Box)
50pcs/Box
负离子口罩
50个/盒
44
Health Card
2pcs/set
健康卡
2件/盒
45
2010 Winalite Calendar
pcs
2010年台历
本
46
Charity Film - "Boundless love"
set
《大爱无边》慈善片
套
47
Winalite Quarterly
set
月朗季刊
套
48
Winalite Promotional Film
set
月朗企业宣传片
套
49
Pocket Book - "A princely man cherishes virtue"
set
《君子怀德》口袋书
套


 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 


 


 
